ORDER

PER CURIAM.
R.A.E. (Appellant) appeals the judgment of the trial court terminating her parental rights to three minor children: K.J.M., KJ.M., and KJ.M. We have reviewed the briefs of the parties and the record on appeal, and we conclude the judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Rule 84.16(b)(1). Mo. R. Civ. P. (2012).